PD-0119-15
                                    PD-0119-15                             COURT OF CRIMINAL APPEALS
                                                                                            AUSTIN, TEXAS
February 4, 2015                                                         Transmitted 1/30/2015 1:51:10 PM
                                                                           Accepted 2/4/2015 10:09:06 AM
                             PD-_____________                                                ABEL ACOSTA
                                                                                                     CLERK

  JESUS GONZALEZ                       X       IN THE COURT OF CRIMINAL APPEALS
                                       X
                                       X
  VS.                                  X
                                       X
                                       X
  THE STATE OF TEXAS                   X      OF THE STATE OF TEXAS

                    MOTION FOR EXTENSION OF TIME
              TO FILE PETITION FOR DISCRETIONARY REVIEW

         COMES NOW, JESUS GONZALEZ, Appellant, and moves that he be granted a

  thirty (30) day extension of time to file his Petition for Discretionary Review in the

  above-styled and numbered cause, until and including February 18, 2015, and further

  shows as follows:

         A. The Appellant’s conviction for intoxication manslaughter was affirmed by the

  First Court of Appeals on December 18, 2014, in cause number 01-12-01115-CR;

         B. The original deadline for filing the Appellant’s P.D.R. in this cause was

  January 18, 2015, which made it due on January 20, 2015;

         C. A request is hereby made for an extension of time to file the Appellant’s

  P.D.R., until and including February 18, 2015;

         D. The reason for this extension request is that the undersigned attorney has been

  extremely busy with other appeals and various other matters which have left him unable

  to finish the PDR on time, including, but not limited to, the following:

         1) Alfred Rodriguez, Jr. v. The State of Texas; No. 01-14-00394-CR; Appellant’s
         brief due February 2, 2015;
       2) Khalon Westbrooks v. The State of Texas; Nos. 14-14-00499-CR &14-14-
       00500-CR; Appellant’s brief due February 2, 2015;

       3) William Horhn v. State of Texas; Nos. 01-14-00738-CR & 01-14-00739-CR;
       Appellant’s brief due February 2, 2015;

       4) Jose Vasquez v. State of Texas; No. 14-12-00096-CR; Response to a State’s
       Petition for Discretionary Review due February 5, 2015;

       5) Joseph Jackson v. State of Texas; No. 14-15-00017-Cr; Appellant’s brief due
       February 25, 2015.

       E. No previous extensions have been granted. If this extension is granted, the PDR

will be filed by February 18, 2015, and no further extensions will be required.

       WHEREFORE, PREMISES CONSIDERED, Appellant moves that the Court

extend the deadline for filing the Appellant’s Petition for Discretionary Review in this

case until and including February 18, 2015.

                                                 Respectfully submitted,

                                                 ALEXANDER BUNIN
                                                 Chief Public Defender
                                                 Harris County Texas




                                                 /s Mark Kratovil
                                                 MARK C. KRATOVIL
                                                 Assistant Public Defender
                                                 Harris County Texas
                                                 1201 Franklin, 13th Floor
                                                 Houston Texas 77002
                                                 (713)274-6728
                                                 TBA No. 24076098
                             CERTIFICATE OF SERVICE

       A true copy of this motion has been hand delivered to the appellate division of the

Harris County District Attorney’s Office on January 30, 2015.




                                                 /s Mark Kratovil
                                                 MARK C. KRATOVIL